Title: From George Washington to Colonel Elisha Sheldon, 19 April 1777
From: Washington, George
To: Sheldon, Elisha



Sir,
Headquarters. Morris Town. 19th April 1777

Your favour of the 13th Inst. came safe to hand yesterday by Lt Beldin—I shall be sorry to hear that Your disappointment in receiving Money from the Connecticut Treasury has retarded you; That no delay may arise from the want of Money, I have given an Order in your favour for the sum required, Fifteen thousand Dollars, Your Lieutt will receive it here—I hope it is not necessary to recommend to you the utmost Oeconomy; with it, We shall incur a very heavy Expense in fitting a single Regiment for the Field, but without the strictest, it will be enormous. You can’t be more anxious to take the Field, than I shall be glad to see you at the head of a complete Regiment. I am Sir Yr Most Obd. Ser.

G.W.

